Title: Thomas Eston Randolph to Thomas Jefferson, 28 February 1820
From: Randolph, Thomas Eston
To: Jefferson, Thomas


					
						Dear Sir
						
							Ashton
							28th Feby 1820
						
					
					I find in the Mill Books 100 barrels of flour charg’d for Rent in October last—and 50 barrels sent down during the present month—48 bars 121 ℔ was the balance due to you in the last years account—
					My best endeavours have been exerted to procure mony to discharge the debt which the Mill has been so long owing to you, and I sincerely regret that they have been exerted in vain—The amount due due to the Mill, greatly overbalances its debts—and the amount of Interest mony due to myself, is more than sufficient to pay all my own debts—I merely mention these circumstances in justification to myself—I pray you to accept assurance of my great respect—
					
						
							Thos Eston Randolph
						
					
				